DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-8 are pending and have been examined in this application. This communication is the first office action on the merits.

Information Disclosure Statements
The Information Disclosure Statement(s) (IDS) filed 02 October 2019 has/have been considered by the Examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The disclosure is objected to for the following informalities:
The specification recites the following: “the control information output unit outputs, through a notification device of the vehicle, at least one of… the control information for causing the air conditioner to perform the predetermined action” (p. [0016]) and “the control information output unit 207 may output, through the notification device (for example, the display device 15 or the voice output device 16) of the vehicle 10, at least one of… the control information for causing the air conditioner 17 to perform the predetermined action” (p. [0095]). Exemplary notification devices described in the specification include a display device and a voice output device (p. [0040]-[0041]), which are not known to be capable of causing changes in 
The specification recites the phrase “…[x] is above a predetermined standard [s] lower than [y]…” in p. [0008], [0012], [0076], [0084], [0089], and [0094]. This language is indefinite because it is unclear whether this should be interpreted as:
x > s and x < y; in other words s < x < y
or
x > s and s < y
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: determination unit that determines in claims 1-2 and 4-5, control information output unit that outputs in claim 6, and determination step of determining in claims 7-8
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
According to the specification, the control information output unit (207) is a “functional unit” that is realized when CPU (24) executes one or more programs (p. [0057]). Accordingly, it appears that the control information output unit is software per se. Therefore, the control information output unit appears to correspond to the center server (20) (p. [0049] and Fig. 2B) and the algorithm set forth in p. [0078]-[0080], and [0095].
According to the specification, the determination step of determining appears to correspond to at least one of the following acts: determining that the predetermined attached matter is on the transparent member when a degree of visibility of the periphery of the vehicle that is indicated by the first image information is above a predetermined standard lower than a degree of the visibility of the periphery of the vehicle that is indicated by the other information, or determining that the predetermined attached matter is on the transparent member, when an image recognition rate relevant to the first image information is above a predetermined standard lower than an image recognition rate relevant to the second image information, (see p. [0008] and [0012]).
According to the specification, the determination unit 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 recites the limitation “the control information output unit outputs, through a notification device of the vehicle, at least one of…control information for causing the air conditioner to perform the predetermined action”. There is insufficient support for this limitation in the specification because the specification discloses that a vehicle control device performs a function of causing an air conditioner to perform a predetermined action without the use of a notification device (p. [0017], [0079], and [0096]). Also, exemplary notification devices described in the specification include a display device and a voice output device (p. [0040]-

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-2 and 4-8 recite the limitation "the transparent member".  There is insufficient antecedent basis for this limitation in the claims.
Claim 2 recites the limitation “…the first image information is above a predetermined standard lower than a degree of the visibility of the periphery of the vehicle…”. This limitation is indefinite because it is unclear which of the following is true, or if both of the following are true:
 the determination unit determines that the predetermined attached matter is on the transparent member when a degree of visibility of the periphery of the vehicle that is indicated by the first image information is above a predetermined standard, wherein the predetermined standard is lower than a degree of the visibility of the periphery of the vehicle that is indicated by the other information
the determination unit determines that the predetermined attached matter is on the transparent member when a degree of visibility of the periphery of the vehicle that is (a) above a predetermined standard and (b) lower than a degree of the visibility of the periphery of the vehicle that is indicated by the other information.
Claim 4 recites the limitation “…the first image information is above a predetermined standard lower than an image recognition rate relevant to the second image information…”. This limitation is indefinite because it is unclear which, if any, of the following are true, or if both of the following are true:
 the determination unit determines that the predetermined attached matter is on the transparent member when an image recognition rate relevant to the first image information is above a predetermined standard, wherein the predetermined standard is lower than an image recognition rate relevant to the second image information
the determination unit determines that the predetermined attached matter is on the transparent member when an image recognition rate relevant to the first image information is (a) above a predetermined standard and (b) lower than an image recognition rate relevant to the second image information.
Claim 6 recites the limitations “the control information for giving a notice…” and “the control information for causing the air conditioner…” There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-5 and 7-8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recite(s) a determination device… that determines whether a predetermined attached matter is on a predetermined transparent member, based on first image information about a periphery of a vehicle and other information relevant to a visibility state of the periphery of the vehicle, the first image information being picked up through the transparent member by a first pickup device that is mounted on the vehicle, the other information being different from the first image information.
This is a machine that, under its broadest reasonable interpretation, covers performance of these limitations in the mind. For example, a person may simply look at the first image information and have knowledge of other information relevant to a visibility state of the periphery of the vehicle in order to make the claimed determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because in particular, the claim only recites one additional element – a determination device comprising a determination unit that performs the determination. The determination device is, as is best understood in light of the specification, a computer recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a “true or false” result indicating the presence or absence of a predetermined attached matter on a predetermined transparent member) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of the determination device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Dependent claims 2-5 fail to correct the deficiencies inherited from the independent claim rejected above.
Claim 7 recite(s) a determination method… comprising a determination step of determining whether a predetermined attached matter is on a predetermined transparent member, based on first image information about a periphery of a vehicle and other information relevant to a visibility state of the periphery of the vehicle, the first image information being picked up through the transparent member by a first pickup device that is mounted on the vehicle, the other information being different from the first image information.
This is a process that, under its broadest reasonable interpretation, covers performance of these limitations in the mind. For example, a person may simply look at the first image information and have knowledge of other information relevant to a visibility state of the periphery of the vehicle in order to make the claimed determination. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application because in particular, the claim only recites one additional element – the method being executed by a determination device. The determination device is, as is best understood in light of the specification, a computer recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of determining a “true or false” result indicating the presence or absence of a predetermined attached matter on a predetermined transparent member) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to integration of the abstract idea into a practical application, the additional element of the determination device amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 8 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claim 8 is directed to a “determination program”. Products that do not have a physical or tangible form, such as a computer program per se when claimed as a product without any structural recitations are not directed to any of the statutory categories. Thus, a product claim to a software program that does not also contain at least one structural limitation has no physical or tangible form, and thus does not fall within any statutory category. See MPEP 2106.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (Pub. No.: US 2016/0232423 A1, hereinafter “Zhong”).

With respect to claim 1, Zhong discloses a determination device comprising a determination unit that determines whether a predetermined attached matter is on a predetermined transparent member, based on first image information about a periphery of a vehicle (the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity), see at least: p. [0041]) and other information relevant to a visibility state of the periphery of the vehicle (e.g., second image data), the first image information being picked up (The image sensor 102 may be located within the cabin of the vehicle and may be positioned to capture a scene through the window. The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle. See at least: p. [0041]).

With respect to claim 2, as is best understood in light of the indefiniteness under 35 U.S.C. 112(b), Zhong discloses the determination device according to claim 1, wherein the determination unit determines that the predetermined attached matter is on the transparent member, when a degree of visibility of the periphery of the vehicle that is indicated by the first image information is above a predetermined standard lower than a degree of the visibility of the periphery of the vehicle that is indicated by the other information (the environmental scene condition detection module 108 may compare the first scene clarity score 111 of the first image (e.g., the image data 103) to a first scene clarity score or a second scene clarity score of the second image… by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle), see at least: p. [0042]-[0043]).

With respect to claim 3, Zhong discloses the determination device according to claim 1, wherein the other information is second image information about a periphery of another vehicle surrounding the vehicle, the second image information being picked up by a second pickup device that is mounted on the other vehicle (The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle. See at least: p. [0041]; the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location, see at least: p. [0054]).

With respect to claim 4, as is best understood in light of the indefiniteness under 35 U.S.C. 112(b), Zhong discloses the determination device according to claim 3, wherein the determination unit determines that the predetermined attached matter is on the transparent member, when an image recognition rate relevant to the first image information is above a predetermined standard lower than an image recognition rate relevant to the second image information (the environmental scene condition detection module 108 may compare the first scene clarity score 111 of the first image (e.g., the image data 103) to a first scene clarity score or a second scene clarity score of the second image… by comparing images received from two different image sensors, the environmental scene condition detection module 108 may identify potential issues with the image sensors (e.g., dirty and/or wet lenses) or with the environment (e.g., the window of the vehicle), see at least: p. [0042]-[0043]).

With respect to claim 6, Zhong discloses a vehicle control device comprising a control information output unit that outputs control information relevant to the vehicle, based on a determination result of the determination device according to claim 1, wherein: the transparent member is a window that is provided on the vehicle such that an occupant is able to visually recognize an exterior of a vehicle cabin from (see at least: p. [0017]); and when the determination device determines that dew or frost as the predetermined attached matter is on the window, the control information output unit outputs, through a notification device of the vehicle, at least one of the control information for giving a notice urging the occupant of the vehicle to perform an operation for causing an air conditioner of the vehicle to perform a predetermined action (outputting a message that the window is foggy) and the control information for causing the air conditioner to perform the predetermined action (activate a HVAC system) (see at least: p. [0048]).

With respect to claim 7, Zhong discloses a determination method that is executed by a determination device, the determination method comprising a determination step of determining whether a predetermined attached matter is on a predetermined transparent member, based on first image information about a periphery of a vehicle (the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity), see at least: p. [0041]) and other information relevant to a visibility state of the periphery of the vehicle (e.g., second image data), the first image information being picked up through the transparent member by a first pickup device that is mounted on the vehicle, the other information being different from the first image information (The image sensor 102 may be located within the cabin of the vehicle and may be positioned to capture a scene through the window. The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle. See at least: p. [0041]).

With respect to claim 8, Zhong discloses a determination program that causes a determination device to execute a determination step of determining whether a predetermined attached matter is on a predetermined transparent member, based on first image information about a periphery of a vehicle (the system 100 may include multiple images sensors and the environmental scene condition detection module 108 may determine whether a window (e.g., a windshield) of the vehicle is compromised (e.g., wet, foggy, frosty, dirty, or otherwise contaminated to obstruct clarity), see at least: p. [0041]) and other information relevant to a visibility state of the periphery of the vehicle (e.g., second image data), the first image information being picked up through the transparent member by a first pickup device that is mounted on the vehicle, the other information being different from the first image information (The image sensor 102 may be located within the cabin of the vehicle and may be positioned to capture a scene through the window. The second image sensor may be located outside of the vehicle either onboard or located remotely from the vehicle. See at least: p. [0041]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong in view of Stanek et al. (Pub. No.: US 2016/0200166 A1, hereinafter “Stanek”).

With respect to claim 5, Zhong discloses the determination device according to claim 3, wherein the determination unit determines whether the predetermined attached matter is on the transparent member, based on the first image information and information relevant to a visibility state in a predetermined area containing a geographical position of the vehicle, the visibility state in the predetermined area being estimated from the second image information corresponding to another vehicle in the predetermined area (Therefore, environmental scene detection and clarification may be performed outside of the vehicle. Further, environmental scene detection and clarification may be performed based on image data captured outside of the vehicle. For example, the image sensor 102 may be located at a weather station, a weather balloon, another vehicle, or some other location, see at least: p. [0054]).
Zhong fails to explicitly disclose the another vehicle being each of a plurality of other vehicles in the predetermined area. However, this feature is taught by Stanek (The vehicles in a vehicle fleet 52 (which includes vehicle 40) transmit data to a data collecting agent 53… Data sent to collecting agent 53 preferably includes such HVAC-related data as measured climate variables (e.g., temperature and humidity) together with data regarding HVAC system operation including the state of various command parameters (e.g., activation status of heated defrost surfaces, air circulation mode settings, blower speed settings, and any other command parameters whether manually or automatically determined). See at least: p. [0022]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Zhong in order to utilize data from a plurality of vehicles as opposed to one other vehicle in order to increase the accuracy and robustness of the environmental condition determination through crowd sourcing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly D Williams whose telephone number is (571)272-7387.  The examiner can normally be reached on M-F 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KELLY D WILLIAMS/Primary Examiner, Art Unit 3662